Citation Nr: 0813795	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-28 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire, which, in pertinent part, 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective September 24, 2004.  

In December 2007, the veteran provided testimony at a hearing 
before the undersigned at the Boston RO.  He also provided 
testimony before a hearing officer at the Manchester RO in 
June 2007.  Transcripts of the hearings are of record.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability or productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 50 percent, 
for PTSD have been met since the effective date of service 
connection. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 means there are, "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran was provided a VA psychiatric examination in 
October 2004.  His behavior was overactive and his speech was 
at times pressured.  His mood was anxious and depressed.  
There was some evidence of derealization.  The veteran 
reported that he had been married since 1978 and had two 
sons.  He described his marital relationship as "pretty 
good."  The veteran had worked for VA as a Decision Review 
Officer, and was currently retired.  

When asked about his current symptoms, the veteran stated 
that he had daily anxiety and was depressed.  He denied 
experiencing hallucinations or delusions and his thought 
process appeared quite circumstantial with a tendency to go 
off into tangents.  He denied any homicidal or suicidal 
ideation.  Long-term and short-term memory were within normal 
limits.  The veteran stated that he only slept four hours 
each night and had a short temper.  He had diminished 
interest in participating in significant activities.  

The examiner found that the veteran did not meet all the 
criteria for PTSD and diagnosed generalized anxiety disorder 
and alcohol dependence, in remission.  A GAF score of 50 was 
assigned.  

Records of VA outpatient treatment show that in September 
2004 the veteran complained of intrusive thoughts, 
flashbacks, depression, nightmares, irritability, isolation, 
and hypervigilance.  His mood was anxious and depressed.  His 
speech was normal and he denied hallucinations, delusions, 
and suicidal or homicidal ideation.  A GAF score of 48 was 
assigned.  

In November 2004 the veteran underwent a psychiatric 
examination at the VAMC.  He appeared confident and 
cooperative and spoke spontaneously for extended periods in 
an animated fashion.  There was no evidence of cognitive 
defect or a thought disorder.  His mood was somewhat angry 
and irritable, and insight and judgment were intact.  

The veteran reported having difficulty sleeping with 
restlessness and occasional dreams about his combat 
experiences.  He denied having flashbacks, but complained of 
intrusive memories triggered by sensory experiences.  He also 
had an exaggerated startle reflex that was evident to his co-
workers.  The veteran complained of increased irritability 
that resulted in his fighting with others, including his 
wife.  He also stated that he experienced anxiety that could 
lead to blackouts and that he did not do well in social 
interactions.  

With respect to his employment history, the veteran stated 
that he started working for VA in 1975 as a disability claims 
adjuster and that he retired in April 2004.  No suicidal, 
homicidal, or delusional ideation was noted.  The diagnosis 
was PTSD with irritability and insomnia.  

In February 2005, during VAMC mental health treatment, the 
veteran reported that he had returned to work part-time at 
VA.  He further stated that following a day of work he was 
"totally wiped out."

The veteran's wife provided a letter to VA in May 2005 
detailing the veteran's psychiatric symptoms.  She stated 
that the veteran never made friends, would rarely socialize, 
and would isolate himself to the point where he would not 
answer the phone.  She also described him as irritable and 
depressed and stated that when they spent time together, it 
resulted in arguments.

In support of his claim, the veteran submitted a letter from 
his private psychologist dated June 2005.  He reported that 
the veteran's PTSD symptoms had dramatically impeded his 
career as a Decision Review Office for DRO as he was not able 
to deal with people effectively and isolated himself.  The 
veteran did not sleep well and complained of nightmares.  He 
stated that he was constantly irritable, was easily startled, 
hypervigilant, and had intrusive memories of his time in 
Vietnam.  He had no hobbies, few friends, and stated that he 
felt disconnected from the people around him.  The 
psychologist concluded that the veteran had severe PTSD and 
assigned a GAF score of 40.  

The record also contains a June 2005 letter from a nurse 
practitioner (RN) at the Boston Vet Center.  He noted that 
the veteran complained of vivid intrusive memories, chronic 
anger, and stated that he was estranged from everyone.  The 
veteran had little interest in activities outside the home 
and was socially withdrawn.  The veteran also complained of 
profound sleep disturbance with nightmares.  He was 
hypervigilant, had trouble concentrating, and was depressed.  
The veteran had undergone a serious exacerbation of his 
symptoms since his retirement and had no close friends.  The 
RN also noted that the veteran's marital relationship had 
suffered greatly due to his PTSD.  The diagnosis was severe 
PTSD and a GAF score of 50 was assigned.  

Additional VA treatment records between January 2006 and May 
2007 show that the veteran attended weekly PTSD therapy 
meetings.  Throughout this period, he consistently denied 
hallucinations and delusions, and denied any homicidal or 
suicidal ideation.  In April 2006, a GAF score of 58 was 
assigned, and the veteran stated that he was working 20 hours 
a week for VA.  He had an anxious mood and stated that he 
argued with his wife.  Three months later, in July 2006, the 
veteran's GAF score was 51 and he reported having diminished 
energy at work and feeling depressed.  

In January 2007, the veteran was noted to be retired but was 
currently working as a VA contractor.  His GAF score was 60.  
In February 2007 he reported  a significant improvement in 
his fatigue, depression, and anger since his Prozac dosage 
was increased.  In April 2007, a GAF score of 63 was 
assigned.

Analysis

The veteran's December 2006 notice of disagreement 
specifically stated that he was seeking a 50 percent initial 
evaluation for PTSD.  Similarly, the veteran has consistently 
stated and testified that he desired an initial rating of 50 
percent.  A claimant is generally presumed to be seeking the 
maximum evaluation available under law.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993). However, a claimant can choose to limit 
the appeal to a claim for less than the maximum rating.  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  

In this case, the veteran has limited his appeal.  Thus, the 
Board will limit its consideration to whether a 50 percent 
rating is warranted.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); cf. 
AB v. Brown, 6 Vet. App. 35 (1993).

The record reflects that throughout the appeals period, the 
veteran has been assigned GAF scores indicative of impairment 
ranging from major to mild.  Specifically, the veteran was 
assigned a GAF score of 48 in September 2004 when he began 
mental health treatment at the VAMC.  In April 2007, 
following PTSD individual and group therapy, a GAF score of 
63, consistent with mild symptoms, was assigned.  His private 
psychologist also diagnosed severe PTSD in June 2005.

The Board finds that the balance of the medical evidence of 
record establishes that the veteran's PTSD has most nearly 
approximated the criteria associated with a disability rating 
of 50 percent throughout the appeals period.  The record also 
shows that the veteran has been consistently noted to be 
irritable, depressed, and to have difficulty interacting with 
others.  The evidence establishes that he has no hobbies and 
few friends, and no interest in participating in social 
activities outside his home.  
In addition, while the veteran has been married since 1978, 
the June 2005 letter from the veteran's RN at the Boston Vet 
Center notes that his marital relationship with his wife has 
been greatly impaired by his PTSD.  Similarly, in her May 
2005 letter, the veteran's wife explained that her husband 
was edgy, irritable, and that they often fought.  She also 
stated that the veteran refused to socialize with others and 
would isolate himself.

With respect to the veteran's employment, the record shows 
that he began working for VA in 1975, and retired in April 
2004.  His private psychologist, in a June 2005 statement, 
found that the veteran's PTSD had dramatically impeded his 
career at VA due to his inability to deal with people 
effectively and his propensity to isolate himself from 
others.  Furthermore, while the veteran returned to work at 
VA in February 2005, he worked only part-time and stated that 
the work was exhausting.  

While the evidence does not show that the veteran experiences 
flattened affect; or circumstantial, circumlocutory, or 
stereotyped speech; the veteran has frequent nightmares and 
sleep problems associated with his PTSD.  In addition, he has 
consistently reported experiencing intrusive thoughts and 
problems with anxiety, depression, and irritability.  His 
PTSD has had negative effects on both his employment and his 
social relationships.  The Board finds that the preponderance 
of the evidence establishes that the veteran's PTSD most 
nearly approximates occupational and social impairment with 
reduced reliability or productivity.  Therefore, an increased 
rating of 50 percent is warranted.  Accordingly, the claim is 
granted.  


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted effective September 24, 2004.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


